Title: To John Adams from François Adriaan Van der Kemp, 19 October 1821
From: Van der Kemp, François Adriaan
To: Adams, John


				
					My Dear and Respected Friend!
					Oldenbarneveld 19 Oct. 1821
				
				Although I did not hear from Montezillo—Since your very affectionate Letter of 30 May—except by our friend Tyng, on 27 July—I am confident, that I can not be forgotten—and Supposed, that health and contentment must have remained your familys Share, increased yet by the presence of the Secretary of State, and the distinguished progress of your grandson—yet these pleasing contemplations were disturbed, when I read in the N. Paper an account which Should have happened to your Mansion—’till I received an answer of Mr. johnson—with the information, received from Mrs Clark, on the 27 Sept—which assuaged my fears. God be praised! He avert Similar desastrous events, and remain the Protecting God of you and your Respected family!—My health remains unimpaired—but my eyes become more and more dim every day—I have now resolved on the Request of my family—as I can Scarce read, to make a trip to N.y—& See if I can obtain there Some relief—Shall your grand Son, now graduated, obtain his wish—to visit Europe? may he receive there equal benefits with his Hon. Father? what a gratification to see a grandson pressing the Steps—which you had trodden!I convey this day, once more 3 vols. of the Rec—containg upwards of 2500—there are numerous highly interesting particulars—the only black Spot I yet could discover was the encouragement of the Slave-trade but even this, was Some what effaced by an article of a treaty of peace—with the Indians—Stipulating—that they might Send their Children for education to N-Am St—I hope—the whole family is well—and that you my best frend! to whom I never can be Sufficiently grateful—for numerous affectionate kindnesses, during a long course of more than forty years—will renew the remembrance of a man—who delights in recollecting the delightful hours—passed at your Seat—I dare not hope that I Shall ever again enjoy that happiness—and yet I place me often at your break fast—dinner and Supper table—and rose in your Gardens—with Some of whose flowers I adorned my little Spot.with confidence recommending myself to your continued frendship—I remain with the highest respect— / Your affectionate Frend!
				
					Fr. Adr. van der Kemp
				
				
			